PD-0112-15
                             No-0.



                                          IN    THE
                           COURT    OF   CRIMINAL          APPEALS
                                    AUSTIN/         TEXAS




                                         FROM       THE
                       SEVENTH    DISTRICT      COURT       OF    APPEALS
                                   AMARILLO,         TEXAS
                                                                             court of cm-mi appeals
                                 No.   07-14-00176-CR
                                                                                 ra 02 2015

                                                                               5a? ^f

                                   OUSMANE      WANGARE                             FILED IN
                                  APPELLANT-MOVANT
                                                                            COURT OF CRIMINAL APPEAL   S

                                                                                  FEB 0^
                                               VS


                                                                               Abel Acosta, Clerk
                                         APPELLEE
                                 THE   STATE        OF    TEXAS




                                       MOTION        FOR

                          SIXTY    DAY   EXTENSION          OF    TIME




TO   THE   HONORABLE    JUDGES:



           COMES NOW/    the above named appellant-movant/ acting in his
own behalf/ respectfully requesting the court for a sixty. (60) say
extension of time before having to file his [PDR] petition for dis
cretionary review.        In that/
[1] This is appellant-movant's first request for an extension of
time. He is pro se and a foreign national from Africa who is not
skilled nor tutored in american law. He believes he is making this
request in good faith because of emritorious issues that must be
researched and properly prepared. Which will take the entire sixty
days of time requested;


[2j This is an appeal from the Criminal District Court 2 of Tarrant
County/ Texas/       in cause number 1282179D; and was appealed to the
Setoenth Court of Appeals in number 07-14-00176-CR;


[3] The Seaenth Court of. Appeals affirmed his conviction on January
7th/    2015. Thus/    this request is timely.




                                    CONCLUSION



          Appellant-movant prays this ggobdffeith-request will be granted.
Thank you.


                              Respectfully requested/


                                &
                         OUSMANE WANGARE:      au
                                            APPELLANT-MOVANT




                                    VERIFICATION




I, OUSMANE WANGARE/ THE APPELLANT-MOVANT IN THE FOREGOING REQUEST FOR A 60-DAY
EXTENSION OF TIME BEFORE HAVING TO FIL HIS [PDR[ PETITION FOR DISCRETIONARY RE-
VEW,   DOES HEREBY VERIFY UNDER PENALTY OF PERJURY THAT ANY FACTS RELATED HEREIN
ARE TRUE.    I ATTEST TO THIS BY AFFIXING MY SIGNATURE BELOW:




                              Cdzi&frtaMA- /l/Q/j   v<ZiJi
                        SIGNATURE: OUSMANE WANGARE: AFFIANT

cc



                                          -2-
                           Certificate of     Service



1/ Ousmane Wangare/       the appellant-movant in the foregoing request
for a 60-day extension of time before having to file PDR/ does here
by certify that true copies of said request were placed in the
Robertson Mail Box addressed to the Texas Court of'Criminal Appeals
at   Austing,   Texas,   on the 25th DAY OF JANUARY 2015.   I attest to this
by affixingymy signature below:



                              l^S^ft^U?/^
                                                                       SI
                         SIGNATURE: OUSMANE/WANGARE
                          ROBERTSON UNIT # 1920786
                             12071    FM   3522
                             ABILENE/   TX-   79601




cc




                                    -3-